Title: To George Washington from Francis Willis, Jr., 16 August 1773
From: Willis, Francis Jr.
To: Washington, George



Sir
Leesburg August 16th 1773

I expect you have hird from Colo. Fairfax by this time, and are inform wheather or not his Furniture at Belvoir is to be sold without farther delay. If it is I should be very much obligd to you to Advertise it, considering when it will best suit you to attend without respect to me (I will be sure to attend agreable to your appintment) The above is wrote in full confidence that Colo. Fairfax has made the above request by Letter since his departure from Belvoir, I want about 100 Bushells wheat 20 Barrells of Corn and Money for the payment of Sundry Other expences on Colo. Fairfax’s plantation in Berkeley the wheat is to sow and the Corn for the immidiate use of the People.

I greatly fear you will think me troublesome but Colo. Fairfax has left me in very great confusion, if I am not to apply to you in many instances. Please to inform Mr Peyton wheather or not an acct deliverd him by me (and paid by him) will not be receivd by you in a settlement with him, I am Sir your very Obediant Servant

Francis Willis Junr

